Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims

This action is in reply to the application filed on 3/26/2021.

This communication is the first action on the merits.

IDS filed on 3/26/2021 is acknowledged and considered by the Examiner. 

Claims 1-7 is/are currently pending and have been examined.




Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 

“…a data coordinator module for gathering and processing…”, “...an optimization module for detecting data...”, “...an efficiency module for determining...”, “...an integration module for determining...”, “...an intent determination module for determining...”, “...a context determination module for determining ...”, ...“an interaction module for determining...”.  in Claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1 recites the limitations “…a data coordinator module for gathering and processing…”, “...an optimization module for detecting data...”, “...an efficiency module for determining...”, “...an integration module for determining...”, “...an intent determination module for determining...”, “...a context determination module for determining ...”, ...“an interaction module for determining...”.  

These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use generic placeholders “…module…” coupled with functional language “for gathering, for detecting, for determining…,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.



Claims 2-7 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-7 are rejected for the reasons set forth above regarding claim 1 as a result.

Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.


Claim 6 recites “...said commonalities”, it is unclear to what this element refers. Further, this element lacks antecedent basis.  For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.

Applicant has claimed one or more generic placeholders, i.e. “…system…”, “…robotic…” “module”. However, the generic placeholders do not explicitly define physical or tangible form in the claims. 



Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recite, “A ...for coordinating data exchanges and data gathering, the ... comprising: 
a plurality of ... agents for executing a plurality of tasks across an enterprise, each of said plurality of ... agents receiving data inputs for processing and each of said plurality of ... agents producing outputs for use by one or more other ... agents; 
a data coordinator module for gathering and processing data from said plurality of ... agents, each of said plurality of ... agents sending at least its input and its output to said coordinator module, said data coordinator module being coupled to each of said plurality of ... agents; 
wherein 
said coordinator module comprises a plurality of ... modules for continuously learning conditions in said enterprise through data provided by said plurality of ... agents, said plurality of ... modules including at least one of: 
an optimization module for detecting data flows between ... agents that can be optimized; 
an efficiency module for determining at least one ... agent whose task can be rendered more efficient; 
an integration module for determining one or more ... agents whose tasks and/or execution can be integrated with that of other ... agents; 
an intent determination module for determining an intent for a task or step based on said data received from said at least one ... agent;
a context determination module for determining a context of at least one task or action for at least one of said ... agents, said context being determined based on said data received from said at least one ... agent; and 
an interaction module for determining one or more ... agents whose interactions can be improved for better overall efficiency and/or optimization.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …A ...for coordinating data exchanges and data gathering, the ... comprising: a plurality of ... agents for executing a plurality of tasks across an enterprise, each of said plurality of ... agents receiving data inputs for processing and each of said plurality of ... agents producing outputs for use by one or more other ... agents; a data coordinator module for gathering and processing data from said plurality of ... agents, each of said plurality of ... agents sending at least its input and its output to said coordinator module, said data coordinator module being coupled to each of said plurality of ... agents; wherein said coordinator module comprises a plurality of ... modules for continuously learning conditions in said enterprise through data provided by said plurality of ... agents, said plurality of ... modules including at least one of: an optimization module for detecting data flows between ... agents that can be optimized; an efficiency module for determining at least one ... agent whose task can be rendered more efficient; an integration module for determining one or more ... agents whose tasks and/or execution can be integrated with that of other ... agents; an intent determination module for determining an intent for a task or step based on said data received from said at least one ... agent; a context determination module for determining a context of at least one task or action for at least one of said ... agents, said context being determined based on said data received from said at least one ... agent; and an interaction module for determining one or more ... agents whose interactions can be improved for better overall efficiency and/or optimization..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, .. A ...for coordinating data exchanges and data gathering, the ... comprising: a plurality of ... agents for executing a plurality of tasks across an enterprise, each of said plurality of ... agents receiving data inputs for processing and each of said plurality of ... agents producing outputs for use by one or more other ... agents; a data coordinator module for gathering and processing data from said plurality of ... agents, each of said plurality of ... agents sending at least its input and its output to said coordinator module, said data coordinator module being coupled to each of said plurality of ... agents; wherein said coordinator module comprises a plurality of ... modules for continuously learning conditions in said enterprise through data provided by said plurality of ... agents, said plurality of ... modules including at least one of: an optimization module for detecting data flows between ... agents that can be optimized; an efficiency module for determining at least one ... agent whose task can be rendered more efficient; an integration module for determining one or more ... agents whose tasks and/or execution can be integrated with that of other ... agents; an intent determination module for determining an intent for a task or step based on said data received from said at least one ... agent; a context determination module for determining a context of at least one task or action for at least one of said ... agents, said context being determined based on said data received from said at least one ... agent; and an interaction module for determining one or more ... agents whose interactions can be improved for better overall efficiency and/or optimization...; therefore, the claims are directed to a mental process. 


Further, the limitations regarding, …A ...for coordinating data exchanges and data gathering, the ... comprising: a plurality of ... agents for executing a plurality of tasks across an enterprise, each of said plurality of ... agents receiving data inputs for processing and each of said plurality of ... agents producing outputs for use by one or more other ... agents; a data coordinator module for gathering and processing data from said plurality of ... agents, each of said plurality of ... agents sending at least its input and its output to said coordinator module, said data coordinator module being coupled to each of said plurality of ... agents; wherein said coordinator module comprises a plurality of ... modules for continuously learning conditions in said enterprise through data provided by said plurality of ... agents, said plurality of ... modules including at least one of: an optimization module for detecting data flows between ... agents that can be optimized; an efficiency module for determining at least one ... agent whose task can be rendered more efficient; an integration module for determining one or more ... agents whose tasks and/or execution can be integrated with that of other ... agents; an intent determination module for determining an intent for a task or step based on said data received from said at least one ... agent; a context determination module for determining a context of at least one task or action for at least one of said ... agents, said context being determined based on said data received from said at least one ... agent; and an interaction module for determining one or more ... agents whose interactions can be improved for better overall efficiency and/or optimization..., under the broadest reasonable interpretation, can be interpreted to be human coordinating with human agents on data gathering regarding human enterprise and organizational tasks, therefore the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process, organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1: system, robotic, machine learning

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, “gathering and processing data...”, “detecting...”, “determining...”, “...report...”, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – “gathering and processing data...”, “detecting...”, “determining...”,   data output – “...report...”


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[0020]    In some implementations, the robotic agents may be implemented as machine learning enabled agents such that these robotic agents are also capable of more complex behaviours and more complex decisions. For such implementations, one or more robotic agents would be equipped with at least one machine learning module and may use machine learning techniques including active learning, reinforcement learning, semi-supervised learning, supervised learning, unsupervised learning, among others. These machine learning enabled robotic agents can thus operate to manipulate data in a non-rule based manner. Such robotic agents, when coupled with physical devices for manipulating a physical environment or physical objects may be controlled by the data coordinator to optimize physical manipulative tasks. The data coordinator may thus coordinate the actions of the various robotic agents and such machine learning enabled robotic agents can independently execute their tasks. Instead of a pre-programmed robotic agent, a learning robotic agent would be tasked with specific targets and the agent can thus determine, on its own, how to best or most efficiently accomplish that task. 
[0021]    From the above, the machine learning enabled system and data coordinator module can gather data from a network of robotic agents across an enterprise. As such, the coordinator module can be made aware of rapidly changing conditions as detected and determined by the robotic agents. The coordinator module can thus react to such  conditions quickly and efficiently with a view to furthering its goals as learned through the data. 
[0022]    The data coordinator module, as explained above, can thus operate as a high level coordinator of actions and/or tasks for the various machine learning enabled robotic agents. The data gathered from the various robotic agents can be used to determine new and more advanced features for later versions of the data coordinator module as well as to determine (using the intent and context modules) the deeper goals and/or motivations of the enterprise as a whole. Of course, this goal determination can be done on a per section basis and each section's robotic agents can be controlled to optimize the section's performance towards the achievement of that goal. However, on an enterprise-wide scale, the data coordinator module and its machine learning modules can learn and determine the enterprise's goals and values and can determine how to implement changes and/or adjustments in each section to achieve those enterprise goals. The data coordinator module can thus determine the enterprise's goals and use the machine learning enabled robotic agents to achieve those goals within the enterprise by having the robotic agents manipulate its environments, physical objects, or portions of the system. Thus, the coordinator module could determine an enterprise's goal or desired end result and, based on that desired end result, specific robotic agents can be tasked with a target. The specific robotic agents can then determine, on their own, how to manipulate/interact with the tools/environments within their control to thereby achieve that target. Of course, target determination and task and/or target delegation can be performed by the data coordinator module. The implementation of tasks to achieve that target can be distributed to machine learning enabled robotic agents while the performance of specific steps that contribute to the execution of those tasks can further be distributed to non-machine enabled robotic agents. 
[0023]    It should be clear that the various aspects of the present invention may be implemented as software modules in an overall software system. As such, the present invention may thus take the form of computer executable instructions that, when executed, implements various software modules with predefined functions.  
 [0024]    It should be noted that the various aspects of the present invention as well as all details in this document may be implemented to address issues encountered in all manners of business related dealings as well as all manners of business issues. Accordingly, the details in this document may be used in the furtherance of any aims, desires, or values of any department in any enterprise including any end result that is advantageous for the fields of accounting, marketing, manufacturing, management, and/or human resource management as well as any expression, field, or interpretation of human activity that may be considered to be business related.
[0026]    The embodiments of the invention may be executed by a data processor or similar device programmed in the manner of method steps, or may be executed by an electronic system which is provided with means for executing these steps. Similarly, an electronic memory means such as computer diskettes, CD-ROMs, Random Access Memory (RAM), Read Only Memory (ROM) or similar computer software storage media known in the art, may be programmed to execute such method steps. As well, electronic signals representing these method steps may also be transmitted via a communication network. 
[0027]    Embodiments of the invention may be implemented in any conventional computer programming language. For example, preferred embodiments may be implemented in a procedural programming language (e.g., "C" or "Go") or an object-oriented language (e.g., "C++", "java", "PHP", "PYTHON" or "C#"). Alternative embodiments of the invention may be implemented as pre-programmed hardware elements, other related components, or as a combination of hardware and software 
components.  
[0028]    Embodiments can be implemented as a computer program product for use with a computer system. Such implementations may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, or fixed disk) or transmittable to a computer system, via a modem or other interface device, such as a communications adapter connected to a network over a medium. The medium may be either a tangible medium (e.g., optical or electrical communications lines) or a medium implemented with wireless techniques (e.g., microwave, infrared or other transmission techniques). The series of computer instructions embodies all or part of the functionality previously described herein. Those skilled in the art should appreciate that such computer instructions can be written in a number of programming languages for use with many computer architectures or operating systems. Furthermore, such instructions may be stored in any memory device, such as semiconductor, magnetic, optical or other memory devices, and may be transmitted using any communications technology, such as optical, infrared, microwave, or other transmission technologies. It is expected that such a computer program product may be distributed as a removable medium with accompanying printed or electronic documentation (e.g., shrink-wrapped software), preloaded with a computer system (e.g., on system ROM or fixed disk), or distributed from a server over a network (e.g., the Internet or World Wide Web). Of course, some embodiments of the invention may be implemented as a combination of both software (e.g., a computer program product) and hardware. Still other embodiments of the invention may be implemented as entirely hardware, or entirely software (e.g., a computer program product). 
[0029]    A person understanding this invention may now conceive of alternative structures and embodiments or variations of the above all of which are intended to fall within the scope of the invention as defined in the claims that follow.  

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20170006135A1 to Siebel et al., (hereinafter referred to as “Siebel”).

As per Claim 1, Siebel teaches: 1. A system for coordinating data exchanges and data gathering, the system comprising: 
a plurality of robotic agents for executing a plurality of tasks across an enterprise, each of said plurality of robotic agents receiving data inputs for processing and each of said plurality of robotic agents producing outputs for use by one or more other robotic agents; (in at least [0317] FIG. 15 illustrates a schematic diagram of one embodiment of an elastic distributed computing environment. The diagram illustrates a master 1502 and a plurality of workers 1504. The master 1502 and/or workers 1504 may represent separate hardware nodes and/or virtual machines. The workers 1504 may be configured to process messages in corresponding queues, which may include a Map reduce queue 1506, a batch queue 1508, an invalidation queue 1510, a calculation field queue 1512, a simple queue service (SQS) queue 1514, a data load queue 1516, and/or any other queues. Although FIG. 15 shows a single worker 1504 per queue, there may be more than one worker 1504 per queue or more than one queue per worker 1504 without departing from the scope of the disclosure. A master 1502 monitors a plurality of workers 1504, and manages the execution and completion of jobs. The master 1502 may also handle signals and notify workers 1504 to execute jobs. The master 1502 monitors logs for the workers 1504 and initiates and terminates workers 1504 based on a current computing or work load. The master 1502 may also handle reconfiguration and updates of the workers 1504. The workers 1504 may process processes client requests and handles connections for corresponding queues. The workers 1504 are configured to process commands from the master 1502 and may be configured by the master 1502.)
a data coordinator module for gathering and processing data from said plurality of robotic agents, each of said plurality of robotic agents sending at least its input and its output to said coordinator module, said data coordinator module being coupled to each of said plurality of robotic agents; (in at least [0317] FIG. 15 illustrates a schematic diagram of one embodiment of an elastic distributed computing environment. The diagram illustrates a master 1502 and a plurality of workers 1504. The master 1502 and/or workers 1504 may represent separate hardware nodes and/or virtual machines. The workers 1504 may be configured to process messages in corresponding queues, which may include a Map reduce queue 1506, a batch queue 1508, an invalidation queue 1510, a calculation field queue 1512, a simple queue service (SQS) queue 1514, a data load queue 1516, and/or any other queues. Although FIG. 15 shows a single worker 1504 per queue, there may be more than one worker 1504 per queue or more than one queue per worker 1504 without departing from the scope of the disclosure. A master 1502 monitors a plurality of workers 1504, and manages the execution and completion of jobs. The master 1502 may also handle signals and notify workers 1504 to execute jobs. The master 1502 monitors logs for the workers 1504 and initiates and terminates workers 1504 based on a current computing or work load. The master 1502 may also handle reconfiguration and updates of the workers 1504. The workers 1504 may process processes client requests and handles connections for corresponding queues. The workers 1504 are configured to process commands from the master 1502 and may be configured by the master 1502.)
wherein 
said coordinator module comprises a plurality of machine learning modules for continuously learning conditions in said enterprise through data provided by said plurality of robotic agents, said plurality of machine learning modules including at least one of: (in at least [0413] Machine learning turns this paradigm on its head: instead of having a developer tell the program how it should be analyzing the data, machine learning algorithms use the “raw” data itself to build a predictive model. Instead of specifying how a program should accomplish a given task, machine learning approaches only require that the designer specify what the desired behavior looks like, and the algorithm itself is able to learn the best way to produce this result. [0434] The systems and platforms disclosed herein may allow users to directly develop a wide range of machine learning models and tools directly from within the platform. The system may be used by any developer ranging from casual user to an expert data scientist. It accomplishes this by providing a number of different interfaces to machine learning systems. [0453] A workflow tool enables developers to manage workflows within applications. The workflow tool may act as the coordination hub for all of the different components of one's application maintaining application state, tracking workflow executions and logging their progress, holding and dispatching tasks, and controlling which tasks each of one's application hosts will be assigned to execute.)
an optimization module for detecting data flows between robotic agents that can be optimized; (in at least [0249] a data flow event is a combination of an analytic defining what is being measured, a period defining the period of a time-series to be analyzed, and an interval that defines a granular for aggregation. In addition, analytics may specify a completeness threshold for a data flow event that defines how much of the potential data for a period has been collected so far. [0253] Continuous analytics processing allows for real-time or near real-time processing based on all data and/or based on types abstracted by the type layer component 404. In one embodiment, the continuous data processing component 1004 is configured to detect changes, additions, or deletions of data in any of the data sources 208. For example, the continuous data processing component 1004 may monitor data corresponding to analytics for which continuous analytics processing should be performed and initiate processing of a corresponding analytic when that data changes. In one embodiment, the continuous analytics processing may recalculate a metric or analytic based on the changed data. The results of the recalculation may be stored in a data store, provided to a dashboard, included in a report, or sent to a user or an administrator as part of a notification. In one embodiment, the continuous analytics processing may use Map reduce, iterative processing, or any other processing paradigm to process the data when a change in data is detected. In one embodiment, continuous analytics processing may perform processing for only a sub-portion of an analytic. For example, some calculations may be updated based only on a changed or new value and, thus, not all calculations that go into an analytic need to be recalculated. Only those that are impacted by the change may be recalculated to save resources and time.)
an efficiency module for determining at least one robotic agent whose task can be rendered more efficient; (in at least [0450] Additional back-end and data-loading processing capacity may be automatically added based on the size of the job queue, thereby ensuring data processing and data load jobs are efficiently processed. Automated failover may activate if a system component fails or suffers performance deterioration, thereby ensuring that a component failure will not negatively impact end-users.)
an integration module for determining one or more robotic agents whose tasks and/or execution can be integrated with that of other robotic agents; (in at least [0448] A deployment services tool may enable users to leverage a platform for application deployment. The deployment services supports the deployment of industrial-scale IoT software applications that may require exa-scale data sets, giga-scale sensor networks, dynamic enterprise and extraprise-scale data integration combined with rigorous analytics, data exploration, and machine learning, complex data visualization, highly scalable elastic computation and storage architectures, transaction processing requirements that may exceed millions of transactions per second, and responsive human-computer interaction)
an intent determination module for determining an intent for a task or step based on said data received from said at least one robotic agent;(in at least [0458] A data explorer tool provides data discovery, navigation and search across data managed by a system to help users of all kinds find and share information more easily. A user may query and/or select analytic evaluation functions to easily search and sort data types to unlock additional business insights. The data explorer tool provides the following features: filtering (find a subset of data quickly); sorting (order any column, ascending and descending); analytic Evaluation (evaluate one or more analytics in the context of filtered data); and/or aggregate functions (perform a calculation on a set of values and return a single value). [0475] Using the market segmentation and targeting application, marketing professionals are able to design highly personalized digital campaigns, target high-value customers, create compelling offers, and measure real-time performance to optimize programs in mid-course) 
a context determination module for determining a context of at least one task or action for at least one of said robotic agents, said context being determined based on said data received from said at least one robotic agent; and (in at least [0458] A data explorer tool provides data discovery, navigation and search across data managed by a system to help users of all kinds find and share information more easily. A user may query and/or select analytic evaluation functions to easily search and sort data types to unlock additional business insights. The data explorer tool provides the following features: filtering (find a subset of data quickly); sorting (order any column, ascending and descending); analytic Evaluation (evaluate one or more analytics in the context of filtered data); and/or aggregate functions (perform a calculation on a set of values and return a single value). [0475] Using the market segmentation and targeting application, marketing professionals are able to design highly personalized digital campaigns, target high-value customers, create compelling offers, and measure real-time performance to optimize programs in mid-course) 
an interaction module for determining one or more robotic agents whose interactions can be improved for better overall efficiency and/or optimization. (in at least [0519] Having correlated all of these data inputs, supply network risk analytics employs machine learning algorithms to identify the most significant, potential production delays and delivery risks associated with each unique product and production line, at any current point in time. The algorithms calculate the associated impacts to customer delivery on a product-byproduct basis, allowing supply chain professionals to identify the granular and geographically-specific effects of forecasted delays, and resulting cost to customers and their own internal operations. [0520] By increasing the consistency and availability of comprehensive information on potential disruptions to the entire supply chain, supply network risk analytics helps managers to improve their long-term planning accuracy and to create a stable, predictable, and resilient production chain. Supply network risk analytics helps supply chain organizations achieve lower costs of procurement and supply, increased reliability of delivery, optimized quality of procured products, and improved overall revenues and customer satisfaction)
 

As per Claim 2, Siebel teaches: The system according to claim 1, 
wherein data gathered by said data coordinator module from said robotic agents is used in training sets to train at least one future version of said data coordinator module. (in at least [0420]  automatically be collecting additional training data for the system. For example, suppose that the machine learning algorithm predicts that a new meter is theft. The utility may then send out a field investigation unit to determine whether the meter is in fact theft. If the meter turns out to not have any theft occurring, this new data point can serve as an additional training example for the machine learning algorithm, and it will update its model accordingly. Thus, as more data is collected from the operational system, the machine learning algorithm continually improves its predictions, learning better and better how to distinguish between theft and normal meters.)


As per Claim 3, Siebel teaches: The system according to claim 1, 
wherein said data coordination module determines potential efficiency gains by reorganizing data flows between robotic agents and details said potential efficiency gains and said data flows in at least one report to a user. (in at least [0149] The integration component 202 may provide a plurality of integration services, which serve as a second layer of data validation, ensuring that the data are error-free before they are loaded into any databases to be stored. The integration component 202 may monitor data as it flows in and performs a second round of data checks to eliminate duplicate data, and passes validated data to the data services component 204 to be stored. For example, the integration services may provide the following data management functions: duplicate handling, data validation, and data monitoring (see FIG. 6). [0150] For duplicate handling, the integration component 202 may identify instances of duplicate data to ensure that analysis is accurately conducted on a singular data set. The integration services can be configured to process duplicates records according to the customer's business requirements (e.g., treating two duplicate records as the same or averaging duplicate records), conforming to utility standards for data handling. [0151] For data validation, the integration component 202 may detect data gaps and data anomalies (such as statistical anomalies), identify outliers, and conduct referential integrity checks. Referential integrity checking ensures that data has the correct network of associations to enable analysis and aggregation, such as ensuring that loaded sensor data are associated with a facility or, conversely, that facilities have associated sensors. Integration services may resolve data validation issues according to the customer's business requirements. For example, if there are data gaps, linear interpolation can be used to fill in missing data or gaps can be left as is. For data monitoring, the integration component 202 provides end-to-end visibility throughout the entire data loading process. Users can monitor a data integration process as it progresses from duplicate detection through to data storage.) 


As per Claim 4, Siebel teaches: The system according to claim 1, 
wherein said coordinator module coordinates data flows between different sections of said enterprise by coordinating data exchanges and formats between robotic agents from said different sections. (in at least [0156] With industry specific canonical data models, organization can leverage both data and business concepts to easily and efficiently integrate an enterprise Internet-of-Things application development platform with existing data and/or existing internal applications. If the internal format of an application changes, only transformation logic between the affected application and the canonical model may need to change, while all other applications and transformation logic remain unaffected.)


As per Claim 5, Siebel teaches: The system according to claim 1, 
wherein said coordinator module determines potential integration steps for increasing integration between different sections in said enterprise by determining commonalities between data formats and data related processes executed by robotic agents in said different sections. (in at least [0636]  transforming (for example, using transformation components 3710, data integration component 3708, or an application component 3736) at least a portion of the time-series data or the relational data into a common format, wherein persisting comprises persisting the data in the key-value store or relational database in the common format.) 


As per Claim 6, Siebel teaches: The system according to claim 1, 
wherein said coordinator module creates a report detailing said potential integration steps for a user, said report detailing said commonalities. (in at least [0149] The integration component 202 may provide a plurality of integration services, which serve as a second layer of data validation, ensuring that the data are error-free before they are loaded into any databases to be stored. The integration component 202 may monitor data as it flows in and performs a second round of data checks to eliminate duplicate data, and passes validated data to the data services component 204 to be stored. For example, the integration services may provide the following data management functions: duplicate handling, data validation, and data monitoring (see FIG. 6). [0150] For duplicate handling, the integration component 202 may identify instances of duplicate data to ensure that analysis is accurately conducted on a singular data set. The integration services can be configured to process duplicates records according to the customer's business requirements (e.g., treating two duplicate records as the same or averaging duplicate records), conforming to utility standards for data handling. [0151] For data validation, the integration component 202 may detect data gaps and data anomalies (such as statistical anomalies), identify outliers, and conduct referential integrity checks. Referential integrity checking ensures that data has the correct network of associations to enable analysis and aggregation, such as ensuring that loaded sensor data are associated with a facility or, conversely, that facilities have associated sensors. Integration services may resolve data validation issues according to the customer's business requirements. For example, if there are data gaps, linear interpolation can be used to fill in missing data or gaps can be left as is. For data monitoring, the integration component 202 provides end-to-end visibility throughout the entire data loading process. Users can monitor a data integration process as it progresses from duplicate detection through to data storage [0234] The continuous data processing component 1004 is configured to provide processing services and algorithms to perform calculations and analytics against persisted or received data. For example, the continuous data processing component 1004 may analyze large data sets including current and historical data to create reports and new insights. )


As per Claim 7, Siebel teaches: The system according to claim 1, 
wherein at least one of said robotic agents is machine learning enabled. (in at least [0413] The systems 200 and 1900 discussed herein allow users to develop and apply state-of-the-art machine learning algorithms to build predictive analytic applications. Broadly speaking, machine learning refers to a large set of algorithms that provide a data driven approach to building predictive models. This contrasts with the traditional approach to writing software or data analytics, where a developer manually specifies how a program will analyze or predict a specific data stream. Machine learning turns this paradigm on its head: instead of having a developer tell the program how it should be analyzing the data, machine learning algorithms use the “raw” data itself to build a predictive model. Instead of specifying how a program should accomplish a given task, machine learning approaches only require that the designer specify what the desired behavior looks like, and the algorithm itself is able to learn the best way to produce this result. [0422] Applicant has developed state-of-the-art machine learning capability at the heart of the platforms of FIGS. 2-23 that enables highly accurate predictive analytics for fraud detection, predictive maintenance, capital investment planning, customer insight and engagement, sensor network health, supply network optimization and other applications. To continue on the above example of machine learning, in a fraud detection application, machine learning may be used to assign a non-technical loss (NTL) score to each sensor. This score may be calculated using a NTL classifier. The NTL classifier can be thought of as a routine that performs a set of mathematical operations on the data signals corresponding to a meter at a given time. The classifier computes analytic features that describe different characteristics of these signals, and then processes them in aggregate to calculate a numerical NTL score. The NTL score is a number between 0 and 1 that provides an estimate of the probability that the meter is experiencing NTL at the point in time being investigated.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623